Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s rebuttal to the previous rejection states, “[t]he claims, as supported by the specification, plainly require that the recited tablets include a deutetrabenazine drug substance that includes deutetrabenazine and Compound 2.” Compound 2 is a novel compound, and simply put the addition/inclusion of the compound to a pharmaceutical composition containing deutetrabenazine is both novel and non-obvious. Compound 2 was not known, and there is no rationale for a PHOSITA to add/include the compound. Applicant has clearly found that Compound 2 when present in an elevated amount leads to degradation over time, and by limiting the amount the stability is suitable for manufacture. This finding is both novel and non-obvious. As such the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 3-6, 10-17, 26-29, and 31-35 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SCHMITT whose telephone number is (571)270-7047.  The examiner can normally be reached on M-F 8-6 MidDay Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J SCHMITT/Examiner, Art Unit 1629                                                                                                                                                                                                        
/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629